



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO 360 GLOBAL WINE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

SECURED CONVERTIBLE MINIMUM BORROWING NOTE

FOR VALUE RECEIVED, each of 360 GLOBAL WINE COMPANY, a Nevada corporation (the
“Parent”), and the other companies listed on Exhibit A attached hereto (such
other companies together with the Parent, each a “Company” and collectively, the
“Companies”), jointly and severally, promises to pay to LAURUS MASTER FUND,
LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House, South
Church Street, George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the
“Holder”) or its registered assigns or successors in interest, the sum of Five
Hundred Thousand Dollars ($500,000), or, if different, the aggregate principal
amount of all Loans (as defined in the Security Agreement referred to below),
together with any accrued and unpaid interest hereon, on July 7, 2008 (the
“Maturity Date”) if not sooner paid.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security and Purchase Agreement among the
Companies and the Holder dated as of the date hereof (as amended, modified
and/or supplemented from time to time, the “Security Agreement”).

The following terms shall apply to this Minimum Borrowing Note (this “Note”):

ARTICLE I
CONTRACT RATE

1.1

Contract Rate.  Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2.0%) (the
“Contract Rate”).  The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate.  Subject to Section 1.2, the Contract
Rate shall not at any time be less than eight percent (8.0%).   Interest shall
be (i) calculated on the basis of a 360 day year, and (ii) payable monthly, in
arrears, commencing on July 1, 2005 on the first business day of each
consecutive calendar month thereafter through and including the Maturity Date
and on the Maturity Date, whether by acceleration or otherwise.



.




06/27/2005

 










--------------------------------------------------------------------------------



1.2

Contract Rate Adjustments and Payments.  The Contract Rate shall be calculated
on the last business day of each calendar month hereafter (other than for
increases or decreases in the Prime Rate which shall be calculated and become
effective in accordance with the terms of Section 1.1) until the Maturity Date
(each a “Determination Date”) and shall be subject to adjustment as set forth
herein.  If (i) the Parent shall have registered the shares of the Common Stock
underlying the conversion of each Minimum Borrowing Note, each Warrant and each
Option on a registration statement declared effective by the Securities and
Exchange Commission (the “SEC”), and (ii) the market price (the “Market Price”)
of the Common Stock as reported by Bloomberg, L.P. on the Principal Market for
the five (5) trading days immediately preceding a Determination Date exceeds the
then applicable Fixed Conversion Price by at least twenty-five percent (25%),
the Contract Rate for the succeeding calendar month shall automatically be
reduced by 200 basis points (200 b.p.) (2.0%) for each incremental twenty-five
percent (25%) increase in the Market Price of the Common Stock above the then
applicable Fixed Conversion Price. Notwithstanding the foregoing (and anything
to the contrary contained herein), in no event shall the Contract Rate at any
time be less than zero percent (0%).

ARTICLE II
LOANS; PAYMENTS UNDER THIS NOTE

2.1

Loans.  All Loans evidenced by this Note shall be made in accordance with the
terms and provisions of the Security Agreement.

2.2

No Effective Registration.  Notwithstanding anything to the contrary herein, the
Holder shall not be required to accept shares of Common Stock as payment
following a conversion by the Holder if there fails to exist an effective
current Registration Statement (as defined in the Registration Rights Agreement)
covering the shares of Common Stock to be issued, or if an Event of Default
hereunder exists and is continuing, unless such requirement is otherwise waived
in writing by the Holder in whole or in part at the Holder’s option.

2.3

Optional Redemption in Cash.  The Companies will have the option of prepaying
this Note (“Optional Redemption”) by paying to the Holder a sum of money equal
to one hundred twenty eight percent (128%) of the principal amount of this Note
together with accrued but unpaid interest thereon and any and all other sums
due, accrued or payable to the Holder arising under this Note, the Security
Agreement, or any other Ancillary Agreement (the “Redemption Amount”)
outstanding on the Redemption Payment Date (as defined below).  The Company
shall deliver to the Holder a written notice of redemption (the “Notice of
Redemption”) specifying the date for such Optional Redemption (the “Redemption
Payment Date”), which date shall be ten (10) days after the date of the Notice
of Redemption (the “Redemption Period”).  A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has
previously delivered a Notice of Conversion (defined below) pursuant to Section
3.1, or for conversions elected to be made by the Holder pursuant to Section 3.1
during the Redemption Period.  The Redemption Amount shall be determined as if
such Holder’s conversion elections had been completed immediately prior to the
date of the Notice of Redemption.  On the Redemption Payment Date, the
Redemption Amount (plus any additional interest and fees accruing on the Notes
during the Redemption Period) must be irrevocably paid in full in immediately
available funds to the Holder.  In the event the Companies fail to pay the
Redemption Amount on the Redemption Payment Date, then such



.




06/27/2005

2










--------------------------------------------------------------------------------



Redemption Notice shall be null and void.  Notwithstanding the foregoing,
provided the Companies are not in default under this Note, the Security
Agreement or any Ancillary Documents, in the event that the Redemption Payment
date occurs within the last six (6) months of the term of this Note, the Holders
agree to waive the premium amount of twenty eight percent 28% on the Principal
then due and owing such that the Companies shall only be required to pay  one
hundred percent (100%) of the principal amount of this Note together with
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note, the Security Agreement, or any
other Ancillary Agreement outstanding on the Redemption Payment Date

ARTICLE III
CONVERSION RIGHTS AND FIXED CONVERSION PRICE

3.1

Optional Conversion. Subject to the terms of this Article III, the Holder shall
have the right, but not the obligation, at any time until the Maturity Date, or
during an Event of Default (as defined in Article IV), and, subject to the
limitations set forth in Section 3.2 hereof, to convert all or any portion of
the outstanding Principal Amount and/or accrued interest and fees due and
payable into fully paid and nonassessable shares of the Common Stock at the
Fixed Conversion Price.  For purposes hereof, subject to Section 3.6 hereof, the
initial “Fixed Conversion Price” means twenty five cents ($0. 25 ).  The shares
of Common Stock to be issued upon such conversion are herein referred to as the
“Conversion Shares.”

3.2

Conversion Limitation.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the outstanding
shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder.  For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and Regulation 13d-3 thereunder.  The Conversion
Shares limitation described in this Section 3.2 shall automatically become null
and void following notice to any Company upon the occurrence and during the
continuance of an Event of Default, or upon 75 days prior notice to the Parent,
except that at no time shall the number of shares of Common Stock beneficially
owned by the Holder exceed 19.99% of the outstanding shares of Common Stock.
 Notwithstanding anything contained herein to the contrary, the provisions of
this Section 3.2 are irrevocable and may not be waived by the Holder or any
Company.

3.3

Mechanics of Holder’s Conversion.  In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit A hereto (appropriately completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted.  On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Parent
within two (2) Business Days after the Conversion Date.  Each date on which a
Notice of Conversion is delivered or telecopied to the Parent in accordance with
the provisions hereof shall be deemed a Conversion Date (the “Conversion Date”).
 Pursuant to the



.




06/27/2005

3










--------------------------------------------------------------------------------



terms of the Notice of Conversion, the Parent will issue instructions to the
transfer agent accompanied by an opinion of counsel within one (1) Business Day
of the date of the delivery to the Parent of the Notice of Conversion and shall
cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Holder by crediting the account of the Holder’s
designated broker with the Depository Trust Corporation (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system within three (3) Business
Days after receipt by the Parent of the Notice of Conversion (the “Delivery
Date”).  In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion.  The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.

3.4

Late Payments.  Each Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder.  As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article III
upon conversion of this Note, in the amount equal to $500 per Business Day after
the Delivery Date.  The Companies shall, jointly and severally, make any
payments incurred under this Section in immediately available funds upon demand.
 

3.5

Conversion Mechanics.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price.

3.6

Adjustment Provisions. The Fixed Conversion Price and number and kind of shares
or other securities to be issued upon conversion determined pursuant to Section
3.1 shall be subject to adjustment from time to time upon the occurrence of
certain events during the period that this conversion right remains outstanding,
as follows:

(a)

Reclassification.  If the Parent at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after such reclassification
or other change at the sole election of the Holder.

(b)

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Parent in shares of Common Stock, the Fixed Conversion Price shall
be proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of



.




06/27/2005

4










--------------------------------------------------------------------------------



Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.

(c)

Share Issuances.  Subject to the provisions of this Section 3.6, if the Parent
shall at any time prior to the conversion or repayment in full of the Principal
Amount issue any shares of Common Stock or securities convertible into Common
Stock to a person other than the Holder (except (i) pursuant to Sections 3.6(a)
or (b) above; (ii) pursuant to options, warrants, or other obligations to issue
shares outstanding on the date hereof as disclosed to the Holder in writing; or
(iii) pursuant to options that may be issued under any employee incentive stock
option and/or any qualified stock option plan adopted by the Parent) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price.  For purposes hereof, the issuance
of any security of the Parent convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Fixed Conversion Price
upon the issuance of such securities.




(d)

Computation of Consideration.  For purposes of any computation respecting
consideration received pursuant to Section 3.6(c) above, the following shall
apply:

(i)

in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Parent for any underwriting of the issue or otherwise in connection
therewith;

(ii)

in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Parent (irrespective of the accounting treatment
thereof); and

(iii)

upon any such exercise, the aggregate consideration received for such securities
shall be deemed to be the consideration received by the Parent for the issuance
of such securities plus the additional minimum consideration, if any, to be
received by the Parent upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
subsections (i) and (ii) of this Section 2.5).

3.7

Reservation of Shares.  During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note, the Warrants and the Options.  The Parent represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable.  The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.



.




06/27/2005

5










--------------------------------------------------------------------------------



3.8

Registration Rights.  The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in a Registration Rights
Agreement.

3.9

Issuance of New Note.  Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Parent to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid.  Subject to
the provisions of Article IV of this Note, the Parent shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

ARTICLE IV
EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

4.1

Events of Default.  The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.  

4.2

Default Interest.  Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.

4.3

Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the Ancillary
Agreements and all obligations of each Company under the Security Agreement and
the Ancillary Agreements, to require the Companies, jointly and severally, to
make a Default Payment (“Default Payment”).  The Default Payment shall be 128%
of the outstanding principal amount of the Note, plus accrued but unpaid
interest, all other fees then remaining unpaid, and all other amounts payable
hereunder.  The Default Payment shall be applied first to any fees due and
payable to the Holder pursuant to the Notes and/or the Ancillary Agreements,
then to accrued and unpaid interest due on the Notes, the Security Agreement and
then to the outstanding principal balance of the Notes.  The Default Payment
shall be due and payable immediately on the date that the Holder has exercised
its rights pursuant to this Section 4.3.

ARTICLE V
MISCELLANEOUS

5.1

Conversion Privileges.  The conversion privileges set forth in Article III shall
remain in full force and effect immediately from the date hereof until the date
this Note is indefeasibly paid in full and irrevocably terminated.

5.2

Cumulative Remedies.  The remedies under this Note shall be cumulative.

5.3

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude



.




06/27/2005

6










--------------------------------------------------------------------------------



other or further exercise thereof or of any other right, power or privilege.
 All rights and remedies existing hereunder are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

5.4

Notices.    Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
respective Company at the addresses provided for such Company in the Security
Agreement executed in connection herewith, and to the Holder at the address
provided in the Security Agreement for such Holder, with a copy to John E.
Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New York 10022, facsimile
number (212) 541-4434, or at such other address as the respective Company or the
Holder may designate by ten days advance written notice to the other parties
hereto.  

5.5

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

5.6

Assignability.  This Note shall be binding upon each Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder in accordance with the requirements
of the Security Agreement.  No Company may assign any of its obligations under
this Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.

5.7

Cost of Collection.  In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the Holder’s reasonable costs of
collection, including reasonable attorneys’ fees.

5.8

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(b)

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE SECURITY
AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY
AGREEMENTS; PROVIDED,



.




06/27/2005

7










--------------------------------------------------------------------------------



THAT EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE HOLDER.  EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

(c)

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

5.9

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

5.10

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.



.




06/27/2005

8










--------------------------------------------------------------------------------



5.11

Security Interest and Guarantee.  The Holder has been granted a security
interest (i) in certain assets of the Companies as more fully described in the
Security Agreement and (ii) pursuant to the Stock Pledge Agreement dated as of
the date hereof.  The obligations of the Companies under this Note are
guaranteed by certain Subsidiaries of the Companies pursuant to the Subsidiary
Guaranty dated as of the date hereof.

5.12

Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows]



.




06/27/2005

9










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Company has caused this Secured Convertible Minimum
Borrowing Note to be signed in its name effective as of this 7th day of July
2005.

 

360 GLOBAL WINE COMPANY

    

By:  ___________________________

 

Name:

Title:

WITNESS:




_________________________________

   

360 VIANSA LLC

By 360 Global Wine Company, its managing member

    

By:  ___________________________

Name:

Title:

WITNESS:




_________________________________

 




































.




06/27/2005

10










--------------------------------------------------------------------------------



EXHIBIT A

OTHER COMPANIES




360 Viansa LLC, a Nevada LLC



.




06/27/2005

11










--------------------------------------------------------------------------------









EXHIBIT B

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the
Secured Convertible Minimum Borrowing Note)

The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Secured Convertible Minimum Borrowing Note
dated as of July 7, 2005 (the “Note”) issued by 360 GLOBAL WINE COMPANY (the
“Parent”) and the other Companies named and as defined therein into shares of
Common Stock of the Parent in accordance with the terms and conditions set forth
in the Note, as of the date written below.

Date of Conversion:




Conversion Price:




Shares To Be Delivered:




Signature:




Print Name:




Address:




Holder DWAC instructions









.




06/27/2005

12








